By Judge William R. Shelton
The parties appeared before this Court on March 10, 1995, to argue the Chesterfield-Colonial Heights Department of Social Services Motion to Dismiss Appeal and Remand.
The Court after considering the oral arguments of each, the respective written briefs, and the law cited will rule as follows.
Under § 16.1-296, an order approving a foster care plan from the Juvenile and Domestic Relations Court is a final order which can be appealed to the Circuit Court. The Department’s Motion to Dismiss the Appeal is denied. A child in the custody of the Department remains under the ongoing jurisdiction of the Juvenile and Domestic Relations Court for annual foster care plan review hearings. However, each new foster care review plan disposes of the previous plan and constitutes a separate and final order which can be appealed.
The Juvenile Judge does have the authority to order the Department of Social Services to provide residential placement for a child committed to its custody. The Court agrees that the Juvenile and Domestic Relations Judge must have some supervisory powers over the recommendations of the Department of Social Services to protect the best interests and welfare of a child under its jurisdiction.
September 23, 1996
The parties appeared before this Court on August 19, 1996, to argue the Chesterfield-Colonial Heights Department of Social Services’ Motion to Rehear and the guardian ad litem’s Motion to Dismiss the County’s Motion to Rehear. After considering the oral arguments of counsel, the respective written briefs, and the law cited, the Court will rule as follows.
*143The Court will affirm its prior opinion set forth in its letter opinion dated May 1, 1996. The Department’s Motion to Rehear is denied. The guardian ad litem’s Motion to Dismiss the County’s Motion to Rehear is granted.